Title: From George Washington to John Hancock, 9 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 9th Jany 1777

I am honoured with yours of the 1st instant inclosing sundry Resolves relating to this and the Northern Army, those that respect my department shall be properly attended to.
I am obliged by your notice of Colonel Baylor on whom I shall confer the command of Horse, to which you recommend him.
When the Uniform for the Regiment is fixed upon, a Horse properly caparisoned shall be provided and presented to Colo. Baylor. There were no Horses of any Figure or Value taken at Trenton.
Since I wrote to you last, the Enemy have withdrawn all their out Garrisons, and centered their whole force at and near Brunswic, but whether with an Intention to make a stand there or make another push towards Philadelphia I cannot yet determine. Upon the Evacuation of Elizabeth Town Genl Maxwell fell upon the Enemys Rear and made seventy prisoners and took a parcel of Baggage. I have the Honor to be Sir Yr most obt Servt

Go: Washington

